         Case 2:19-cv-00687-JTM-MBN Document 1 Filed 01/30/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                                    :   MDL NO. 2740
PRODUCTS LIABILITY LITIGATION                                  :
                                                               :   SECTION “H” (5)
                                                               :   JUDGE MILAZZO
                                                               :   MAG. JUDGE NORTH
SYLVANA TRAVIS,                                                    :
                                                               :   COMPLAINT & JURY DEMAND
         Plaintiff(s),                                         :
                                                               :   Civil Action No.:
vs.                                                            :
                                                               :
                                                               :
SANOFI-AVENTIS U.S. LLC,                                       :
                                                               :
         Defendant(s).                                         :
-------------------------------------------------------------- :


                 SHORT FORM COMPLAINT (Effective as of January 4, 2019) 1

         Plaintiff(s) incorporate by reference the Amended Master Long Form Complaint and Jury

Demand filed in the above-referenced case on July 25, 2017. Pursuant to Pretrial Order No. 15,

this Short Form Complaint adopts allegations and encompasses claims as set forth in the Amended

Master Long Form Complaint against Defendant(s).

         Plaintiff(s) further allege as follows:

    1.      Plaintiff:

               Sylvana Travis




1
         This version of the Short Form Complaint supersedes all prior versions of the form pursuant to
         Pretrial Order No. 73. This Court-approved version of the Short Form Complaint is available
         on the Court’s Taxotere webpage and through MDL Centrality.



                                                         1
     Case 2:19-cv-00687-JTM-MBN Document 1 Filed 01/30/19 Page 2 of 5



2.     Spousal Plaintiff or other party making loss of independent/secondary claim (i.e., loss

       of consortium):

            Not applicable

3.     Other type of Plaintiff and capacity (i.e., administrator, executor, guardian,

       conservator):

            Not applicable

4.     Current State of Residence:      Louisiana

5.     State in which Plaintiff(s) allege(s) injury:   Louisiana

6.     Defendants (check all Defendants against whom a Complaint is made):

       a.        Taxotere Brand Name Defendants

                 ☐      A.    Sanofi US Services Inc. f/k/a Sanofi-Aventis U.S. Inc.

                 ☒      B.    Sanofi-Aventis U.S. LLC

       b.        Other Brand Name Drug Sponsors, Manufacturers, Distributors

                 ☐      A.    Sandoz Inc.

                 ☐      B.    Accord Healthcare, Inc.

                 ☐      C.    McKesson Corporation d/b/a McKesson Packaging

                 ☐      D.    Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.

                 ☐      E.    Hospira, Inc.

                 ☐      F.    Sun Pharma Global FZE

                 ☐      G.    Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical
                              Laboratories Ltd.
                 ☐      H.    Pfizer Inc.

                 ☐      I.    Actavis LLC f/k/a Actavis Inc.




                                              2
     Case 2:19-cv-00687-JTM-MBN Document 1 Filed 01/30/19 Page 3 of 5



                ☐      J.        Actavis Pharma, Inc.

                ☐      K.        Other:




7.     Basis for Jurisdiction:

       ☒        Diversity of Citizenship

       ☐        Other (any additional basis for jurisdiction must be pled in sufficient detail as
                required by the applicable Federal Rules of Civil Procedure):




8.     Venue:

       District Court and Division in which remand and trial is proper and where you might
       have otherwise filed this Short Form Complaint absent the direct filing Order entered by
       this Court:

                                           U.S. District Court
                                           Louisiana Eastern District Court


9.     Brand Product(s) used by Plaintiff (check applicable):

       ☒        A.     Taxotere

       ☐        B.     Docefrez

       ☐        C.     Docetaxel Injection

       ☐        D.     Docetaxel Injection Concentrate

       ☐        E.     Unknown




                                               3
      Case 2:19-cv-00687-JTM-MBN Document 1 Filed 01/30/19 Page 4 of 5



        ☐       F.       Other:




10.     First date and last date of use (or approximate date range, if specific dates are unknown)
        for Products identified in question 9:


            First Date: 10/24/2006
            Last Date: 01/02/2007


11.     State in which Product(s) identified in question 9 was/were administered:


            Louisiana




12.         Nature and extent of alleged injury (including duration, approximate
            date of onset (if known), and description of alleged injury):


            Permanent/Persistent Alopecia onset 07/02/2007 of ongoing duration

            Mental Anguish onset 07/02/2007 of ongoing duration


13.         Counts in Master Complaint brought by Plaintiff(s):

            ☒        Count I – Strict Products Liability - Failure to Warn
            ☒        Count III – Negligence
            ☒        Count IV – Negligent Misrepresentation
            ☒        Count V – Fraudulent Misrepresentation
            ☒        Count VI – Fraudulent Concealment
            ☒        Count VII – Fraud and Deceit




                                               4
      Case 2:19-cv-00687-JTM-MBN Document 1 Filed 01/30/19 Page 5 of 5



            ☐     Other: Plaintiff(s) may assert the additional theories and/or
                  State Causes of Action against Defendant(s) identified by
                  selecting “Other” and setting forth such claims below. If
                  Plaintiff(s) includes additional theories of recovery, for
                  example, Redhibition under Louisiana law or state consumer
                  protection claims, the specific facts and allegations supporting
                  additional theories must be pleaded by Plaintiff in sufficient
                  detail as required by the applicable Federal Rules of Civil
                  Procedure.




14.     Name of Attorney(s), Bar Number(s), Law Firm(s), Phone Number(s),
        Email Address(es) and Mailing Address(es) representing Plaintiff(s):

                                       By:     s/ Bruce D. Fox
                                             Bruce D. Fox, Esq.
                                             (BPR No. 008965)
                                             John A. Willis, Esq.
                                             (BPR No. 018468)
                                             BruceFox@FoxandFarleylaw.com
                                             JohnWillis@FoxandFarleylaw.com
                                             Fox & Farley, Attorneys at Law
                                             310 N. Main St.
                                             Clinton, Tennessee 37716
                                             (865) 457-6440
                                             Attorneys for Plaintiff




                                             5
